Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to amendment filed on 04/22/2022 in which Claims 1, 3, 5 and 6 were presented for examination. 
Response to Arguments
In view of applicant’s amendment, due to the multitude of 112(a), (b) and 101 rejections etc. prior art is not currently being applied to the claims. Examiner notes that this is not admittance to any allowable subject matter.
Applicant’s arguments, see page 7, filed on 04/22/2022, with respect to informalities in the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn.
Applicant’s arguments, see page 7, filed on 04/22/2022, with respect to drawing objection have been fully considered and are persuasive. The objection to the drawing has been withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “two nineth side protection pads” in line 41 and “a respective nineth side protection pad of the two nineth side protection pads” in line 45 should read “two ninth side protection pads” and “a respective ninth side protection pad of the two ninth side protection pads”.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Such limitations are “both- end fixing means” in claims 1 and 3. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth para   graph, except as otherwise indicated in an Office action.
It is noted by the examiner that the “both-end fixing means” as recited in claims 1 and 3 are being interpreted as the adjustment strap members as noted in applicant’s specification (¶-18; adjustment strap members 200 and 300). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the recitation of “a head” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Regarding claim 1, the recitation of “a chin of a wearer” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitations “wherein the protective pad comprises a front pad (this language is not supported by the applicant’s specification), a plurality of middle pad, and a back pad (this language is not supported by the applicant’s specification), wherein the front pad includes: a first central protection pad (specification mentioned only central protection unit 101 in ¶-24) having a first triangle shape (the only triangular shape is mentioned in ¶-25 “two sub-unit protection plates that are in a triangular shape”); four first side protection pads (¶-34 of applicant’s specification mentioned “first side protection units 102”), each of which has a second triangle shape (this language is not supported by the applicant’s specification), and is positioned adjacent to the first central protection pad; four second side protection pads (¶-34 of applicant’s specification units, not pads), each of which has a third triangle shape (this language is not supported by the applicant’s specification) and is positioned adjacent to a respective first side protection pad of the four first side protection pads; four third side protection pads (this language is not supported by the applicant’s specification), each of which has a fourth triangle shape (this language is not supported by the applicant’s specification) and is positioned adjacent to a respective second side protection pad of the four second side protection pads (this language is not supported by the applicant’s specification); and four first insertion pads (applicant’s specification mentioned only insertion portions in ¶-9 and 40), each of which has a first quadrangle shape (this language is not supported by the applicant’s specification) and is positioned adjacent to a respective third side protection pad of the four third side protection pads (¶-34 of applicant’s specification mentioned “third side protection units”; not pad); wherein each middle pad of the plurality of middle pads (this language is not supported by the applicant’s specification) includes: a second central protection pad (this language is not supported by the applicant’s specification),  having a second quadrangle shape (this language is not supported by the applicant’s specification); four fourth side protection pads, each of which has the second triangle shape and is positioned adjacent to the second central protection pad; four fifth side protection pads (this language is not supported by the applicant’s specification); each of which has the third triangle shape (this language is not supported by the applicant’s specification),  and is positioned adjacent to a respective fourth side protection pad of the four fourth side protection   pads; four sixth side protection pads (this language is not supported by the applicant’s specification), each of which has the fourth triangle shape (this language is not supported by the applicant’s specification),  and is positioned adjacent to a respective fifth side protection pad of the four fifth side protection pads; and four second insertion pads (this language is not supported by the applicant’s specification) each of which has the first quadrangle shape and is positioned adjacent to a respective sixth side protection pad of the four sixth side protection pads (this language is not supported by the applicant’s specification), wherein the back pad includes;  having the second quadrangle shape; two seventh side protection pads (this language is not supported by the applicant’s specification), each of which has the second triangle shape and is positioned adjacent to the third central protection pad; two eighth side protection pads (this language is not supported by the applicant’s specification), each of which has the third triangle shape (112a-not in spec),  and is positioned adjacent to a respective seventh side protection pad of the two seventh side protection pads; two nineth side protection pads (this language is not supported by the applicant’s specification), each of which has the fourth triangle shape, and is positioned adjacent to a respective eighth side protection pad of the two eighth side protection pads (this language is not supported by the applicant’s specification); and two third insertion pads (this language is not supported by the applicant’s specification), each of which has the first quadrangle shape and is positioned adjacent to a respective nineth side protection pad of the two nineth side protection pads (this language is not supported by the applicant’s specification), and wherein each second central protection pad of the second central protection pads of the plurality of middle pad,  has a ventilation hole in a center portion of a respective second central protection pad of the second central protection pads of the plurality of middle pad” and it is unclear as to the position of this claim limitation and what are “bolded and underlined limitations noted above” and there is no disclosure in the specification as originally filed, which includes the original written description, original claims and original drawings. Therefore, this limitation is considered as new matter. 
Dependent claims are rejected at least for depending from a rejected claim.
Claim 3 recites the limitations “first, second and third insertion pads” in line 3, and it is unclear as to the position of this claim limitation as there is no disclosure in the specification as originally filed, which includes the original written description, original claims and original drawings. Therefore, this limitation is considered as new matter. 
Claim 5 recites the limitations “the first central protection pad, the four first side protection pads, the four second side protection pads, the four third side protection pads, the four first insertion pads, the second central protection pad, the four fourth side protection pads, the four fifth side protection pads, the four sixth side protection pads, the four second insertion pads, the third central protection pad, the two seventh side protection pads, the two eighth side protection pads, the two nineth side protection pads, the two third insertion pads comprises” in lines 1-7 and it is unclear as to the position of this claim limitation and there is no disclosure in the specification as originally filed, which includes the original written description, original claims and original drawings. Therefore, this limitation is considered as new matter. 

The following is a quotation of 35 U.S.C. 112(b): 

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “the unit pads” in view of current amendments to claim 1 (from which claims 3, 5 and 6 depends), there is insufficient antecedent basis for this limitation in the claim. It is unclear what applicant is referring to since there is no “the unit pads” previously claimed. For purposes of examination, “the unit pads” is being considered as “the plurality of unit pads”. 
Claim 1 recites the limitation throughout the claim “each of which” is considered to be indefinite. For example, in line 14 of claim 1 recites “four first side protection pads, each of which has a second triangle shape”, it is unclear what “each of which” is referring to. For the purposes of examination, the limitation “line 14 of claim 1 “four first side protection pads, each of which has a second triangle shape” is considered as “four first side protection pads, each of the four first side protection pads”. For clarity purposes it is recommended to update the language to claim it as it was claimed previously and apply the same language throughout the claim accordingly.  

Dependent claims are rejected at least for depending from a rejected claim.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280.  The examiner can normally be reached on M-F 9am-5:30pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/TIN HTWE OO/
Examiner, Art Unit 3732            

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732